IN THE SUPREME COURT OF THE STATE OF DELAWARE

  MALACHAI Z. DEBRUCE (f/k/a              §
  MICHAEL D. GLENN),                      §   No. 239, 2018
                                          §
        Defendant Below-                  §
        Appellant,                        §
                                          §   Court Below—Superior Court
        v.                                §   of the State of Delaware
                                          §
  STATE OF DELAWARE,                      §   ID. No. K1608006240
                                          §
        Plaintiff Below-                  §
        Appellee.                         §

                             Submitted: September 7, 2018
                              Decided: November 5, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                   ORDER

      Upon consideration of the parties’ briefs and the record below, it

appears to the Court that:

      (1)    The defendant-appellant, Malachai DeBruce, filed this appeal

from the Superior Court’s order dated April 5, 2018, denying his motion for

correction of sentence. DeBruce argues on appeal that the Superior Court’s

February 7, 2018 order sentencing him for a violation of probation was illegal

because the total sentence imposed exceeded the time remaining on his

original sentence.
         (2)   In its answering brief, the State agrees that the total suspended

portion of DeBruce’s original sentence was eighteen months and, thus,

concedes that the Superior Court’s VOP sentence totaling twenty-seven

months is illegal. The State requests that this matter be remanded to the

Superior Court with directions to correct its sentence by reducing the Level

III portion of DeBruce’s VOP sentence from one year to three months. We

agree.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is REVERSED. This matter is hereby REMANDED to the

Superior Court to resentence DeBruce in accordance with this order.

Jurisdiction is not retained.

                                         BY THE COURT:

                                         /s/ James T. Vaughn, Jr.
                                                Justice




                                        2